Citation Nr: 0421236	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  89-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  

(The issues of entitlement to an increased evaluation for 
postoperative left ilioinguinal nerve damage, with 
ilioinguinal neurectomy, and nerve transection, and 
entitlement to an increased evaluation for postoperative 
inguinal hernia repair residuals, with multiple 
herniorrhaphies, and scars, are the subjects of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 1945 
and from August 1950 to August 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In October 
1998, the Board remanded the issue of TDIU for additional 
development.  The case has been returned to the Board for 
further appellate review.  

In a July 1999 rating decision, the Agency of Original 
Jurisdiction (AOJ) discontinued a 10 percent evaluation for 
postoperative left inguinal repair, ilioinguinal neurectomy, 
with neuritis, assigned a 10 percent rating for postoperative 
ilioinguinal nerve damage, ilioinguinal neurectomy, with 
nerve transection, and assigned a 0 percent evaluation for 
postoperative left inguinal hernia repair residuals, with 
multiple herniorrhaphies, and scars.  Service connection for 
damage to the left obturator nerve was established in an 
August 2003 rating decision, and a 10 percent evaluation was 
assigned.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge (VLJ) in Washington, D.C. 
via videoconference in October 2003.  The VLJ that conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. § 7102(a), 7107(c) (West 2002).

The veteran submitted additional evidence to the Board since 
the issuance of the August 2003 supplemental statement of the 
case.  The Board notes that the veteran provided a waiver and 
that some of the evidence was cumulative.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

The AOJ has not issued a VCAA letter in regard to the issue 
on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

2.  The veteran is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


